[Cite as Fields v. Zanesville Police Dept., 2021-Ohio-3896.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                               JUDGES:
GERALD D. FIELDS                                       :       Hon. W. Scott Gwin, P.J.
                                                       :       Hon. John W. Wise, J.
                         Plaintiff-Appellant           :       Hon. Patricia A. Delaney, J.
                                                       :
-vs-                                                   :
                                                       :       Case No. CT2021-0032
ZANESVILLE POLICE DEPT., ET AL                         :
                                                       :
                   Defendants-Appellees                :       OPINION




CHARACTER OF PROCEEDING:                                   Appeal from the Muskingum County Court
                                                           of Common Pleas, Case No. CH2021-0053

JUDGMENT:                                                  Reversed and Remanded

DATE OF JUDGMENT ENTRY:                                    November 2, 2021

APPEARANCES:

For Defendant-Appellee Maddox                              For Plaintiff-Appellant

RONALD L. WELCH                                            GERALD FIELDS
Muskingum County Prosecutor                                Noble County Correctional Facility
By: MARK A. ZANGHI                                         15708 McConnelsville Road
Assistant Prosecutor                                       Caldwell, OH 43724
27 N. 5th Street, Ste. 201
Zanesville OH 43701

For Defendant-Appellee City of Zanesville Police Department
DAVID J. TARBERT
Zanesville Law Director
401 Market Street, Room 209
Zanesville, OH 43701
Muskingum County, Case No. CT2021-0032                                                     2


Gwin, P.J.

       {¶1}    Appellant Gerald D. Fields appeals the June 4, 2021 judgment entry of the

Muskingum County Court of Common Pleas granting appellees’ motion for summary

judgment.     Appellees are the City of Zanesville Police Department and D. Michael

Haddox, the former prosecutor of Muskingum County.

                                   Facts & Procedural History

       {¶2}    In February of 2019, appellant was indicted on several counts, including

trafficking in drugs (cocaine) and trafficking in drugs (marijuana). Each of these counts

had a forfeiture specification with regards to $7,700 seized from a pillow during a search

of appellant’s residence.

       {¶3}    The jury found appellant guilty of the counts in the indictment. However,

with regards to the forfeiture specifications, the jury found as follows on the verdict forms

dated June 5, 2019, “We, the jury, find that the Seven Thousand Seven Hundred

($7,700.00) in lawful U.S. Currency IS NOT subject to forfeiture to the State of Ohio.”

       {¶4}    On June 6, 2019, the trial court issued a judgment entry finding appellant

guilty of possession of drugs (cocaine), possession of drugs (marijuana), trafficking in

cocaine, trafficking in marijuana, and illegal manufacture of drugs (cocaine). Additionally,

the judgment entry specifically provides, “the jury found the seven thousand seven

hundred dollars ($7,700) was not subject to forfeiture to the State of Ohio.” Appellant

filed a direct appeal, challenging his conviction and sentence. We affirmed his conviction

and sentence in State v. Fields, 5th Dist. Muskingum No. CT2019-0073, 2020-Ohio-3995.

The State of Ohio did not file a cross-appeal with regards to the jury’s finding that the

$7,700 seized from appellant’s home was not subject to forfeiture.
Muskingum County, Case No. CT2021-0032                                                   3


       {¶5}   In November and December of 2019, appellant filed a motion for return of

property and an associated motion for judgment on the pleadings. Additionally, appellant

filed a motion to release and return unlawfully held property in July of 2020. The trial

court denied all three of appellant’s motions on September 21, 2020. Appellant did not

appeal the denial of any of these motions.

       {¶6}   On September 28, 2020, appellant filed a complaint/petition for a writ of

mandamus against the trial court judge, the Muskingum County Court of Common Pleas,

and the Zanesville Police Department. Appellant requested this Court order the trial court

judge and/or the Zanesville Police Department to release the $7,700 in cash.

       {¶7}   The trial court judge, the Muskingum County Court of Common Pleas, and

the Zanesville Police Department filed a motion to dismiss appellant’s petition for writ of

mandamus. In their motion to dismiss, respondents made one argument: that appellant

was not entitled to a writ of mandamus because he had an adequate remedy at law,

appealing the decisions of the trial court denying his motions to return property.

       {¶8}   In Fields v. Cottrill, 5th Dist. Muskingum No. CT2020-0046, 2020-Ohio-

5163, we granted the motion to dismiss the mandamus petition because appellant had

an adequate remedy at law. However, we did not find persuasive or adopt the reasoning

advanced by the respondents that appellant’s adequate remedy at law was to appeal the

decisions of the trial court denying his motions to return property.

       {¶9}   Rather, we held that, “Fields has an adequate remedy at law that precludes

the issuance of a writ of mandamus. This adequate remedy is an action in replevin.” Id.

We based our determination on this Court’s holding in State v. Young that a trial court

does not have jurisdiction to hear a defendant’s motion to return property after the
Muskingum County, Case No. CT2021-0032                                                    4


judgment of conviction and sentence and, in order to reclaim possession of property, the

defendant’s proper remedy was to file an action in replevin, as “ when the police seized

appellant’s property, they effectively became bailees of the property and remain as such

unless and until [appellant] commence[s] a forfeiture proceeding * * *.” Id. 5th Dist.

Richland No. CA-2810, 1991 WL 87203 (May 3, 1991).

       {¶10} We also cited in our mandamus decision the Ohio Supreme Court case of

State ex rel. Johnson v. Kral, 153 Ohio St.3d 321, 2018-Ohio-2382, 103 N.E.3d 814,

where the Supreme Court affirmed the court of appeals’ dismissal of a complaint for writ

of mandamus finding that the relator had an adequate remedy at law for the return of

property held by the Toledo Police Department; the adequate remedy at law was filing an

action for replevin. Id.

       {¶11} On March 5, 2021, appellant instituted an action in replevin by filing a motion

for order of possession and affidavit in support of motion for order of possession against

appellees.

       {¶12} On March 12, 2021, appellees filed a joint motion for summary judgment.

Appellees argued they were entitled to summary judgment because appellant’s replevin

complaint was barred by the doctrine of res judicata, as he did not appeal the trial court’s

judgment entries denying his motions for return of property. Appellant filed a reply in

opposition to the motion for summary judgment.

       {¶13} The trial court issued a judgment entry on June 4, 2021, granting appellees’

motion for summary judgment and dismissing appellant’s replevin complaint. The trial

court granted the motion based upon the doctrine of res judicata; specifically, that the

doctrine of res judicata prevents appellant from collaterally attacking the decision of the
Muskingum County, Case No. CT2021-0032                                                      5


trial court in a replevin action because he failed to appeal the decisions of the trial court

denying his motions for return of property.

       {¶14} Appellant appeals the June 4, 2021 judgment entry of the Muskingum

County Court of Common Pleas and assigns the following as error:

       {¶15} “I. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT’S

SUBSTANTIAL DUE PROCESS RIGHTS BY APPLYING RES JUDICATA TO BAR

APPELLANT’S REPLEVIN CLAIM, WHERE NO JUDGMENT HAS EVER BEEN

RENDERED AGAINST APPELLANT REGARDING THE $7,700.00, AND WHERE NO

JUDGMENT OR ORDER HAS EVER BEEN RENDERED OTHERWISE DISPOSING OF

THE APPELLANT’S $7,700.00.”

                                   Summary Judgment Standard

       {¶16} Civil Rule 56 states, in pertinent part:

       Summary judgment shall be rendered forthwith if the pleadings,

       depositions, answers to interrogatories, written admissions, affidavits,

       transcripts of evidence, and written stipulations of fact, if any, timely filed in

       the action, show that there is no genuine issue of material fact and that the

       moving party is entitled to judgment as a matter of law. No evidence or

       stipulation may be considered except as stated in this rule. A summary

       judgment shall not be rendered unless it appears from the evidence or

       stipulation, and only from the evidence or stipulation, that reasonable minds

       can come to but one conclusion and that conclusion is adverse to the party

       against whom the motion for summary judgment is made, that party being

       entitled to have the evidence or stipulation construed most strongly in the
Muskingum County, Case No. CT2021-0032                                                     6


         party’s favor. A summary judgment, interlocutory in character, may be

         rendered on the issue of liability alone although there is a genuine issue as

         to the amount of damages.

         {¶17} A trial court should not enter summary judgment if it appears a material fact

is genuinely disputed, nor if, construing the allegations most favorably towards the non-

moving party, reasonable minds could draw different conclusions from the undisputed

facts. Hounshell v. Am. States Ins. Co., 67 Ohio St.2d 427, 424 N.E.2d 311 (1981). The

court may not resolve any ambiguities in the evidence presented. Inland Refuse Transfer

Co. v. Browning-Ferris Inds. Of Ohio, Inc., 15 Ohio St.3d 321, 474 N.E.2d 271 (1984). A

fact is material if it affects the outcome of the case under the applicable substantive law.

Russell v. Interim Personnel, Inc., 135 Ohio App.3d 301, 733 N.E.2d 1186 (6th Dist.

1999).

         {¶18} When reviewing a trial court’s decision to grant summary judgment, an

appellate court applies the same standard used by the trial court. Smiddy v. The Wedding

Party, Inc., 30 Ohio St.3d 35, 506 N.E.2d 212 (1987). This means we review the matter

de novo. Doe v. Shaffer, 90 Ohio St.3d 388, 2000-Ohio-186, 738 N.E.2d 1243.

                                                  I.

         {¶19} The doctrine of res judicata precludes “relitigation of a point of law or fact

that was at issue in a former action between the same parties and was passed upon by

a court of competent jurisdiction.” State ex rel. Kroger v. Indus. Comm. Of Ohio, 80 Ohio

St.3d 649, 687 N.E.2d 768 (1998). Where there is a valid, final judgment rendered on the

merits, res judicata bars all subsequent actions based upon any claim arising out of the

same transaction or occurrence that was the subject of the previous case. Grava v.
Muskingum County, Case No. CT2021-0032                                                       7


Parkman Twp., 73 Ohio St.3d 379, 653 N.E.2d 226 (1995).

       {¶20} Appellees argue appellant was required to appeal the trial court’s denial of

his motions to return property and, because he did not, his replevin action is barred by

res judicata. Appellant contends the trial court committed error in granting summary

judgment based on res judicata because of this court’s rulings in Fields v. Cottrill, 5th Dist.

Muskingum No. CT2020-0046, 2020-Ohio-5163 and State v. Young, 5th Dist. Richland

No. CA-2810, 1991 WL 87203 (May 3, 1991). We agree with appellant.

       {¶21} In this case, the jury clearly found the $7,700 was not subject to forfeiture.

The jury verdict forms dated June 5, 2019 provide the $7,700 “is not subject to forfeiture.”

A trial court judgment entry dated June 6, 2019 also specifically confirmed the funds were

not subject to forfeiture. When appellant attempted to reclaim his funds via mandamus,

appellees made the same argument they make in this case, that appellant’s adequate

remedy at law was an appeal from the trial court’s denial of the motions for return of

property. While we ultimately dismissed the mandamus action because appellant had an

adequate remedy at law, this Court specifically stated that the adequate remedy at law

was a replevin action, not an appeal of the denial of the motions to return property. Fields

v. Cottrill, 5th Dist. Muskingum No. CT2020-0046, 2020-Ohio-5163,

       {¶22} We based our decision on our previous case of State v. Young, and the

Ohio Supreme Court’s decision in State ex rel. Johnson v. Kral. In State v. Young, the

appellant attempted to appeal from the trial court’s dismissal of his motion to return

property seized from his residence. Id. We found the trial court property dismissed the

motion to return property because the appellant’s motion was not properly before the trial

court as “after the judgment of conviction and sentence was entered and time for appeal
Muskingum County, Case No. CT2021-0032                                                      8


lapsed, the trial court no longer had jurisdiction to hear appellant’s motion.” Id. We further

held that, “in order to reclaim possession of his property, appellant’s proper remedy was

to file an action in replevin * * * when the police seized appellant’s property, they

effectively became bailees of the property * * *.” Id.

       {¶23} In State ex rel. Johnson v. Kral, the Ohio Supreme Court dealt with whether

mandamus was the appropriate way in which to compel a police department to comply

with a judgment entry ordering the property returned to the owner. 153 Ohio St.3d 231,

2018-Ohio-2382, 103 N.E.3d 814. The Supreme Court held that, “the proper action to

reclaim possession of property based on unlawful seizure or detention is an action for

replevin.” Id; see also State ex rel. Jividen v. Toledo Police Dept., 112 Ohio App.3d 458,

679 N.E.2d 34 (6th Dist. 1996) (the proper action to reclaim possession of property based

upon an unlawful seizure or detention is an action for replevin).

       {¶24} Pursuant to the doctrine of stare decisis, “courts [should] follow controlling

precedent, thus creating stability and predictability in our legal system.” Westfield Ins. Co

v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256. Stare decisis requires

this Court to adhere to our precedent in both Fields and Young that to reclaim the property

being held, appellant had to file an action in replevin. As detailed above, the Ohio

Supreme Court has also found the proper action to reclaim possession of property based

on unlawful seizure is a replevin action.

       {¶25} Further, the Ohio Supreme Court has explained that res judicata is a rule of

“fundamental and substantial justice” to be applied in a particular situation as fairness and

justice require, and “that it is not to be applied so rigidly as to defeat the ends of justice

or so as to work an injustice.” State v. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197.
Muskingum County, Case No. CT2021-0032                                                     9


In this case, both the jury verdict and the June 6, 2019 judgment entry of the trial court

clearly and unequivocally determined the funds at issue were not subject to forfeiture.

The State of Ohio did not file a civil forfeiture complaint with regards to the $7,700, nor

did the State of Ohio file an appeal of the jury verdict or the trial court’s judgment entry.

When appellant attempted to recover the funds via a writ of mandamus, this Court did not

adopt the respondents’ argument that appellant’s adequate remedy at law was an appeal

of the denial of his motions for return of property, but we specifically stated appellant’s

adequate remedy at law was a replevin action. Under the specific facts of this case and

the concept of stare decisis, we find the application of the doctrine of res judicata would

not result in “fundamental and substantial justice.”

       {¶26} Appellees contend the case law is clear that when a defendant fails to file a

timely appeal of a denial of motion for return of property, the doctrine of res judicata

prevents the defendant from collaterally attacking this denial of the return of property in a

replevin action.

       {¶27} Appellees argue the case of State v. Goins, 12th Dist. Butler No. CA2004-

02-054, 2005-Ohio-828, is “directly on point” in this case because the Twelfth District held

that a replevin action was barred by res judicata after the defendant failed to appeal the

denial of a motion for return of property in the defendant’s underlying criminal case. Id.

However, we find that Goins is not directly analogous to this case. There is an important

factual difference between Goins and the instant case. In Goins, the trial court ordered

the funds be turned over to the probation department for application toward costs and

fines levied against the defendant. Id. Instead of filing a timely appeal of the judgment

entry ordering the funds be turned over to probation department, the defendant later filed
Muskingum County, Case No. CT2021-0032                                                   10


a replevin action. Id. In this case, unlike in Goins, there was no order or judgment entry

ordering the property forfeited or turned over to the probation department. In fact, the

exact opposite occurred. There was a jury verdict and judgment entry specifically finding

the funds were not subject to forfeiture.

       {¶28} The other two cases cited by appellant similarly were cases where, in the

underlying criminal case, the trial court ordered the property forfeited and the defendants

attempted to challenge these orders not in direct appeals, but in replevin actions filed

after their time for direct appeals had expired. Wagner v. City of Cleveland, 8th Dist.

Cuyahoga No. 37817, 1978 WL 218217 (Oct. 26, 1978) (holding that defendant could not

collaterally attack trial court’s judgment ordering property confiscated in the underlying

criminal case by filing a replevin action; defendant should have appealed the judgment

entry in the underlying case ordering the property forfeited); Cline v. Urbana Police

Department, 2nd Dist. Champaign No. 09-CA-45, 2010-Ohio-5384 (holding that

defendant could not collaterally attack the trial court’s judgment entry finding the seized

property forfeited in a replevin action because “the proper vehicle for challenging the plea

bargain agreement and any alleged problems concerning forfeiture would be a direct

appeal. Yet, he chose not to challenge the forfeiture of his plea bargain agreement in his

appeal”). Thus, none of the cases cited by appellees involved facts analogous to the

facts in this case.

       {¶29} Accordingly, we find the trial court committed error in granting appellees’

motion for summary judgment based upon the doctrine of res judicata.

       {¶30} Appellees also argue the Zanesville Police Department is not sui juris and

therefore cannot be sued in an action for replevin and that neither the Zanesville Police
Muskingum County, Case No. CT2021-0032                                                        11


Department or D. Michael Haddox, a former County Prosecutor, are real parties in

interest. Appellees contend since appellant failed to name the City of Zanesville as a

defendant in this case, summary judgment was appropriate.

       {¶31} However, appellees failed to raise this argument in the trial court. A party

cannot assert new arguments for the first time on appeal. Kennedy v. Green, 5th Dist.

Muskingum No. CT2018-0033, 2019-Ohio-854, citing Stores Realty Co. v. Cleveland, 41

Ohio St. 41, 322 N.E.2d 629 (1975). As a general rule, a litigant who has the opportunity

to raise an issue in the trial court, but declines to do so, waives the right to raise that issue

on appeal. The Strip Delaware, LLC v. Landry’s Restaurants, Inc., 5th Dist. Stark No.

2010CA00316, 2011-Ohio-4075; Helle v. Chrysler Credit Corp., 5th Dist. Delaware No.

87-CA-22, 1988 WL 120022.

       {¶32} Further, Civil Rule 9(A) requires a party challenging its capacity to be sued

to raise the defense by specific negative averment. Appellees did not do so. Heintzelman

v. Air Experts, Inc., 5th Dist. Delaware No. 2005-CAE-08-0054, 2006-Ohio-4832; Fields

v. Daley, 68 Ohio App.3d 33, 587 N.E.2d 400 (10th Dist. 1990) (stating, “to the extent

defendants claim the police department lacks the legal capacity to be sued, such matter

must be raised” by specific negative averment); Mollette v. Portsmouth City Council, 169

Ohio App.3d 557, 2006-Ohio-6289, 863 N.E.2d 1092 (4th Dist. 2006) (when a party

desires to raise an issue as to the legal existence of any party or the capacity to of any

party to be sued, he shall do it by specific negative averment).

       {¶33} Additionally, when a party is not sui juris, this Court has found that Civil Rule

15 permits the trial court, upon motion by a plaintiff, to amend the pleadings, so long as

the defendant is not prejudiced by the amendment. Id. (holding Civil Rule 15 permits
Muskingum County, Case No. CT2021-0032                                                         12


substitution of parties, so long as the party is not prejudiced; the trial court did not err in

permitting plaintiffs to amend their pleading to name the appropriate party); see also

Hinderegger v. Dairy Nutrition Council, 5th Dist. Stark No. CA-8990, 1992 WL 330033;

Larson v. Canton City Utilities, 5th Dist. Stark No. 2019CA00041, 2019-Ohio-5400 (while

trial court cannot amend a complaint to add a defendant sua sponte, a plaintiff can file a

motion to amend complaint to assert a claim against the proper party); see also Carney

v. Cleveland Hts.-Univ. Hts. City School Dist., 143 Ohio App.3d 415, 758 N.E.2d 234 (8th

Dist. 2001) (finding the trial court abused its discretion in not granting plaintiff’s motion to

amend complaint and granting summary judgment based upon the doctrine of sui juris

was improper since the amendment was nothing more complicated than a simple name

change); Fields v. Daley, 68 Ohio App.3d 33, 587 N.E.2d 400 (10th Dist. 1990) (holding

that had the defendants raised the sui juris argument, the matter could have been

promptly corrected pursuant to Civil Rule 15(A)); Krueck v. Kipton Village Council, 9th

Dist. Lorain No. 11CA009960, 2012-Ohio-1787 (village council was not sui juris, but trial

court granted plaintiff’s motion to amend complaint to substitute the appropriate party);

Mollette v. Portsmouth City Council, 169 Ohio App.3d 557, 2006-Ohio-6289, 863 N.E.2d

1092 (4th Dist. 2006) (trial court erred in denying motion to amend when the motion was

filed soon after the issue of council’s non sui juris status came to plaintiff’s attention).

       {¶34} Because we find the trial court committed error in granting summary

judgment on the basis of res judicata, the case returns to the trial court to address and

rule on any motions and arguments by the parties.

       {¶35} Based on the foregoing, appellant’s assignment of error is sustained.
Muskingum County, Case No. CT2021-0032                                           13


      {¶36}      The June 4, 2021 judgment entry of the Muskingum County Court of

Common Pleas is reversed and remanded for proceedings consistent with this opinion.


By Gwin, P.J.,

Wise, John, J., and

Delaney, J., concur